

TRANSITION AGREEMENT
This Transition Agreement (“Agreement”) is made and entered into between
Clarence Verhoef (“Mr. Verhoef”) and Varex Imaging Corporation (“Varex” or the
“Company”).
1.DUTIES. The parties agree that the employment relationship between Mr. Verhoef
and Varex will continue as set forth in this Agreement. On or about February 11,
2020, Varex will announce Mr. Verhoef’s intention to retire as Chief Financial
Officer upon identification of a suitable replacement. However, the parties
agree that Mr. Verhoef will continue to be employed as Chief Financial Officer
of Varex and work in such capacity until a replacement for Mr. Verhoef commences
employment with Varex (the “Transition Date”). Once a replacement for Mr.
Verhoef commences employment, Mr. Verhoef will cease to be Chief Financial
Officer, and no longer be an executive or Section 16 person of the Company (it
being understood that the Company will continue to have disclosure and financial
reporting obligations relative to Mr. Verhoef’s employment as Chief Financial
Officer) but will continue as a non-executive employee of the Company. During
the period between the announcement of retirement and the Transition Date, Mr.
Verhoef will continue to perform his duties as Chief Financial Officer to the
best of his abilities. In addition, until the termination of this Agreement, Mr.
Verhoef agrees to act in the best interests of Varex and in accordance with
Varex policies and procedures, and to assist Varex as requested, including
responding to questions, providing information and cooperatively transitioning
his duties and on-going projects to others at Varex. Notwithstanding the
foregoing, during such period, Varex can require that Mr. Verhoef, while still
employed, need not report to work, not perform services for Varex or refrain
from contacting customers, vendors, investors or other stakeholders of Varex.
2.CONSIDERATION. In consideration of his decision to enter into and not revoke
this Agreement and provided that Mr. Verhoef’s employment has not terminated
prior to the Transition Date, Varex will provide Mr. Verhoef with the following
during his continued employment with Varex in a non-executive capacity:
        (a) Mr. Verhoef would receive continued salary at his current level for
one year following the Transition Date, to be paid on the Company’s normal
payroll dates commencing on the first such date that is at least 30 days after
the Transition Date. However, no pay continuation or other benefits under this
Agreement will be provided unless and until this Agreement becomes Effective, as
defined below. Additionally, this continued salary and other benefits set forth
below will not be provided unless Mr. Verhoef signs a Tail End Agreement (the
form of which is attached as Attachment A) within twenty-one (21) days of the
Transition Date (and does not revoke it), which Agreement includes an
enforceable release of claims.
 (b) Mr. Verhoef would receive further continued salary at an annualized rate of
$60,000 per year for up to one year, beginning at the end of the one-year period
described in Paragraph 2(a) above and ending no later than the end of February
2023.
1



--------------------------------------------------------------------------------



The continued salary will be paid on the Company’s normal payroll dates
commencing on the first normal Company payroll date that is at least 30 days
after the end of the one-year period described in Paragraph 2(a) above. However,
no pay continuation or other benefits under this Agreement will be provided
unless and until this Agreement becomes Effective, as defined below.
Additionally, the continued salary set forth in this Paragraph 2(b) will not be
provided unless Mr. Verhoef signs a second Tail End Agreement within twenty-one
(21) days of the end of the one-year period set forth in Paragraph 2(a) above
(and does not revoke it), which Agreement includes an enforceable release of
claims. The arrangement described in this Paragraph 2(b)shall not be enforceable
unless both Parties agree otherwise in a written and signed form of that Tail
End agreement.
        (c) During the period between the announcement of retirement and the
Transition Date, (i) Mr. Verhoef would continue to be paid at his current salary
and would be eligible for all benefits for which he is currently eligible,
including health insurance, participation in the Deferred Compensation Plan and
the Varex Management Incentive Plan as previously approved by the Varex
Compensation and Management Development Committee (provided that any earned
portion of the Management Incentive Plan payout for fiscal year 2020 would be
paid notwithstanding Mr. Verhoef’s employment status on the payment date), (ii)
Mr. Verhoef’s Change in Control Agreement with Varex would remain in effect, and
(iii) Mr. Verhoef would continue to be covered under Varex’s Directors and
Officers insurance policy. During this period and with Mr. Verhoef’s
cooperation, Varex intends to transition Mr. Verhoef out of all officer,
director, and signatory positions held with Varex’s global subsidiaries.
        (d) During the one-year period set forth in Paragraph 2(a) above (but
not the period set forth in Paragraph 2(b) above), Mr. Verhoef would continue to
be eligible for continued health insurance coverage; provided however that such
participation shall be on taxable basis to the extent necessary to avoid adverse
tax consequences to Mr. Verhoef or other participants under the plan.


         (e) The above arrangements will enable Mr. Verhoef to continue vesting
in equity awards granted prior to the Transition Date until such time as
services are no longer rendered to Varex (with settlement of any restricted
stock units to be made in all cases on the regularly scheduled
vesting/settlement dates of the applicable award), provided he complies with
this Agreement and the Tail End Agreements and otherwise does not violate any
provision in the Varex 2017 Omnibus Stock Plan or the applicable equity grant
agreements, or violate in any material way Varex policies and procedures. It is
understood that Mr. Verhoef would not be eligible to receive equity grants in
February 2020 or thereafter, and after the Transition Date would not be subject
to the Company’s equity holding requirements applicable to officers of the
Company.


        (f) Varex may choose to end this Agreement if Mr. Verhoef violates the
Agreement or a Tail End Agreement or if Varex has good cause to end the
Agreement or a Tail End Agreement. For purposes of this Agreement, “good cause”
means a material violation of Company policy or procedure, or applicable law;
repeated failure to perform applicable job responsibilities; or other form of
“misconduct” (as described in the
2



--------------------------------------------------------------------------------



Company’s U.S. Corrective Action Procedure) or public statements by Mr. Verhoef
regarding Varex that are inappropriate, misleading or false, or could reasonably
have an adverse effect on the reputation or good will of Varex. Materiality
shall be determined in Varex’s reasonable discretion. Should a good cause
termination occur, Varex may cease providing any compensation or benefits to Mr.
Verhoef, unless a benefit has already vested by the date of termination.
Compensation or benefits paid prior to the date of termination will not be
affected.


         (g) Tax and other applicable withholdings will be applied to the
payments above as required by law, including the continuation of health
insurance coverage. Each payment under this Agreement will be treated as a
separate payment for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). In the event that any payment or benefit
hereunder (i) constitutes nonqualified deferred compensation subject to (and not
exempt from) Section 409A, (ii) is determined to be payable upon Mr. Verhoef’s
separation from service (within the meaning of Section 409A) and (iii) Mr.
Verhoef is deemed at the time of such separation to be a “specified” employee
under Section 409A, then such payment or benefit shall not be made or commence
until the earliest of (i) the expiration of the six (6)-month period measured
from the date of Mr. Verhoef’s separation from service; or (ii) the date of Mr.
Verfhoef's death following such separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Mr. Verhoef under Section 409A in the absence of such deferral.
Upon the expiration of the applicable deferral period, any compensation or
benefits which would have otherwise been paid during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Mr. Verhoef or his beneficiary in one lump sum.
3.NO OBLIGATION. Mr. Verhoef agrees and understands that the consideration
described in Paragraphs 2(a) through (g) above is not required by Varex’s
policies and procedures or by any prior agreement between Mr. Verhoef and Varex.
4.FULL AND FINAL RELEASE. In consideration of the benefits being provided to him
above, Mr. Verhoef, for himself, his attorneys, heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges Varex, all parent, subsidiary and/or affiliated companies, as well as
its and their successors, assigns, officers, owners, directors, agents,
representatives, attorneys and employees (all of whom are referred to throughout
this Agreement as “Varex” or the “Company”), of and from all claims, demands,
actions, causes of action, suits, damages, losses and expenses, of any and every
nature whatsoever, as a result of actions or omissions occurring through the
effective date of this Agreement. Specifically included in this waiver and
release are, among other things, any and all claims of alleged employment
discrimination under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866 (42 U.S.C. § 1981), the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family Medical Leave Act, the Utah
Antidiscrimination Act of 1965, Utah Code Ann. §§ 34A-5-102, 34A-5-106, any
other employment or wrongful discharge provision of Utah law, any other federal,
state or local
3



--------------------------------------------------------------------------------



statute, rule, ordinance or regulation, as well as any claims for alleged
failure to pay all wages, salary, bonuses, commissions, vacation pay, fringe
benefits, expense reimbursements, incentive pay, severance pay, or any other
form of compensation, wrongful discharge, negligent or intentional infliction of
emotional distress, breach of contract, fraud or any other unlawful behavior,
the existence of which is specifically denied by Varex. Mr. Verhoef also agrees
not to participate in any class, collective, representative, or group action
that may include any of the claims released above, and will affirmatively opt
out of any such class, collective, representative or group action. Nothing in
this Agreement and Release, however, is intended to waive Mr. Verhoef’s
entitlement to vested benefits under any pension or 401(k) plan or other
ERISA-governed benefit plan provided by Varex. Finally, the above release does
not waive claims that Mr. Verhoef could make, if available, for unemployment or
worker’s compensation, and the release also excludes any other claim which
cannot be released by private agreement.
5.NO OTHER CLAIMS. Mr. Verhoef represents that he has not filed, nor assigned to
others the right to file, nor are there currently pending, any complaints or
lawsuits against Varex with any court, and that he will not file, or assign to
others the right to file, or make any further claims against Varex at any time
for actions taken up to and including the date Mr. Verhoef executes this
Agreement. Additionally, Mr. Verhoef acknowledges that, other than the
consideration provided for in this Agreement, he has been properly paid all
wages, salary, bonus, severance benefits, vacation pay, and expenses. He also
acknowledges that, as of the date he has signed this Agreement, he has not
suffered any on the job injury for which he has not already filed a claim.
However, nothing in this Agreement prevents Mr. Verhoef from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the Equal Employment Opportunity Commission, the Securities and Exchange
Commission, the Occupational Safety and Health Commission or any other federal,
state or local agency charged with the enforcement of any laws, including
providing documents or other information, although by signing this Agreement,
Mr. Verhoef is waiving his right to recover any individual relief (including
back pay, front pay, reinstatement or other legal or equitable relief) in any
charge, complaint, or lawsuit or other proceeding brought by him or on his
behalf by any third party, except for any right Mr. Verhoef may have to receive
a payment from a government agency (and not the Company) for information
provided to the government agency.
6.PROPRIETARY INFORMATION. Also in exchange for the consideration provided
above, Mr. Verhoef acknowledges that in his position with Varex, he obtained
confidential business and proprietary information regarding Varex. He agrees
that he will remain bound by the terms of the Proprietary Information and
Inventions Agreement that he entered into, unless such terms conflict with this
Agreement or the Tail End Agreements, in which case this Agreement or the Tail
End Agreements will supersede the terms of the Proprietary Information and
Inventions Agreement. Mr. Verhoef agrees that he has not made and will not make
any such information known to any member of the public. In addition, Mr. Verhoef
agrees that he will return to Varex all confidential and proprietary information
and all other Company
4



--------------------------------------------------------------------------------



property, as well as all copies or excerpts of any property, files or documents
obtained as a result of his employment with Varex, upon request by Varex. This
paragraph is not intended to preclude Mr. Verhoef from testifying truthfully in
any court of law or being fully and candidly involved in an investigation or
proceedings before a governmental agency, although Mr. Verhoef agrees that he
will testify as to Varex matters only if served with a lawfully executed
subpoena.
7.NON-DISPARAGEMENT; NON-SOLICITATION; NON-COMPETITION.
        (a) Non-Disparagement. Mr. Verhoef agrees that he has not and will not
make statements to customers and suppliers of Varex or to other members of the
public that are in any way disparaging or negative towards Varex, Varex’s
products or services, or Varex’s representatives or employees. However, this
provision does not prohibit Mr. Verhoef from fully and candidly discussing
employment matters with a governmental agency or financial auditors. With
respect to employment references that arise after the parties’ employment
relationship ends, Varex will respond to reference requests from potential
employers regarding Mr. Verhoef by providing information stating the dates of
employment and the position held by Mr. Verhoef. To facilitate such response,
Mr. Verhoef agrees to direct potential employers to contact Varex’s Human
Resources professionals rather than an operations manager or some other person
at Varex.
        (b) Non-Solicitation of Varex Employees.  During the period Mr. Verhoef
is receiving payments under Section 2 hereof, Mr. Verhoef will not, directly or
indirectly, solicit, recruit or hire any employee or contractor of Varex or any
of its subsidiaries or other affiliates to work for Mr. Verhoef or any third
party other than Varex or engage in any activity that would cause any employee
or contractor to violate any agreement with Varex or any of its subsidiaries or
other affiliates.
        (c) Non-Solicitation of Varex Customers and Suppliers.  During the
period that Mr. Verhoef is receiving payments under Section 2, Mr. Verhoef will
not, directly or indirectly, solicit, entice or induce any Customer or Supplier
(as defined below) of Varex or any of its subsidiaries or other affiliates to
become a Customer or Supplier of any other person or entity engaged in any
competitive activity, or to cease doing business with Varex, and Mr. Verhoef
will not assist any person or entity in taking any such action.  For purposes of
this Agreement, (x) a “Customer” of Varex means any person, corporation,
partnership, trust, division, business unit, department or agency which, as of
the Transition Date or within one (1) year prior thereto, shall be or shall have
been a customer, distributor or agent of Varex or any of its subsidiaries or
other affiliates or shall be or shall have been contacted by Varex or any of its
subsidiaries or other affiliates for the purpose of soliciting it to become a
customer, distributor or agent of Varex, and (y) a “Supplier” of Varex means any
person, corporation, partnership, trust, division, business unit, department or
agency which, at the time of determination or within one (1) year prior thereto,
shall be or shall have been a supplier, vendor, manufacturer or developer for
any product or significant component, design or software used in any product or
service of Varex or any of its subsidiaries or other affiliates. 
5



--------------------------------------------------------------------------------



        (d) Non-Competition. During the period that Mr. Verhoef is receiving
payments under Section 2, Mr. Verhoef agrees that he will not, whether alone or
as an individual proprietor, partner, officer, director, consultant, agent,
employee or stockholder of any company or other commercial enterprise, directly
or indirectly, engage in any business activity that competes with any business
conducted by Varex or any of its subsidiaries or other affiliates at any time
during the period of Mr. Verhoef’s employment with Varex through the Transition
Date, or any business planned by Varex or any of its subsidiaries or other
affiliates at any time during the period of Mr. Verhoef’s employment with Varex
through the Transition Date nor otherwise assist such company or other
commercial enterprise in engaging in such business activity.  
8.NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement shall not be
construed as an admission by Varex of any liability or acts of wrongdoing or
discrimination, nor shall it be considered to be evidence of such liability,
wrongdoing or discrimination.
9.COOPERATION. Mr. Verhoef agrees to cooperate with Varex regarding any pending
or subsequently filed litigation, claims or other dispute items involving Varex
that relate to matters within the knowledge or responsibility of Mr. Verhoef
during his employment with Varex. Without limiting the foregoing, Mr. Verhoef
agrees (i) to meet with Varex representatives, its counsel or other designees at
mutually convenient times and places with respect to any items within the scope
of this provision; (ii) to provide truthful testimony regarding same to any
court, agency or other adjudicatory body; and (iii) to provide Varex with notice
of contact by any adverse party or such adverse party’s representative except as
may be required by law. Varex will reimburse Mr. Verhoef for all reasonable
expenses in connection with the cooperation described in this paragraph.
10.CONFIDENTIALITY. The nature and terms of this Agreement are strictly
confidential and they have not been and shall not be disclosed by Mr. Verhoef at
any time to any person other than his lawyer, his accountant, a governmental
agency or his immediate family without the prior written consent of an officer
of Varex, except as necessary in any legal proceedings directly related to the
provisions and terms of this Agreement, to prepare and file income tax forms or
pursuant to court order after reasonable notice to Varex. Should Mr. Verhoef
share information about or within this Agreement with his immediate family, he
agrees that he will ensure that they agree to the confidentiality language in
this paragraph.
11.GOVERNING LAW. This Agreement shall be interpreted under the laws of the
State of Utah.
12.SEVERABILITY. The provisions of this Agreement are severable, and if any part
of this Agreement except Section 4 or 5 is found by a court of law to be
unenforceable, the remainder of the Agreement will continue to be valid and
effective. If Section 4 or 5 is found to be unenforceable, the parties agree to
seek a determination by
6



--------------------------------------------------------------------------------



the court as to the rights of the parties, including whether Mr. Verhoef is
entitled to retain the benefits paid to him under the Agreement.
13.SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the entire agreement
between the parties, except for the obligations contained in the Proprietary
Information and Inventions Agreement, unless any term of the Proprietary
Information and Inventions Agreement conflicts with the terms of this Agreement
or the Tail End Agreements, in which case this Agreement and the Tail End
Agreements will supersede the Proprietary Information and Inventions Agreement.
Any other prior agreements between or directly involving the parties to the
Agreement are superseded by the terms of this Agreement and thus are rendered
null and void. Any amendment to this Agreement must be in writing, signed by the
parties hereto, and stating the intent of the parties to amend this Agreement.
14.NO OTHER PROMISES. Mr. Verhoef affirms that the only consideration for him
signing this Agreement is that set forth in Section 2, that no other promise or
agreement of any kind has been made to or with him by any person or entity to
cause him to execute this document, and that he fully understands the meaning
and intent of this Agreement, including but not limited to, its final and
binding effect. In addition, Mr. Verhoef affirms that, other than the
consideration in this Agreement, he will not be entitled to any
Company-sponsored benefit, plan or property unless such benefit, plan or
property is a vested benefit or required by law.
15.TIME TO CONSIDER AND SEEK LEGAL ADVICE. Through this clause of the Agreement,
Varex advises Mr. Verhoef to consult with an attorney in regard to this
situation, including whether to sign this Agreement. Mr. Verhoef acknowledges
that he has been given twenty-one (21) days from the time that he receives this
Agreement to consider whether to sign it, although he may choose to sign it
earlier. Mr. Verhoef agrees that if he chooses to sign this Agreement before the
end of this twenty-one (21) day period, it is because he freely chose to do so
after carefully considering its terms. Additionally, Mr. Verhoef shall have
seven (7) days from the date he signs this Agreement to change his mind and
revoke the Agreement (through written notice to Chad Holman of Varex). If Mr.
Verhoef does not revoke this Agreement within seven (7) days of his signing,
this Agreement will become final and binding on the day following such seven (7)
day period (the “Effective” date of the Agreement). If Mr. Verhoef accepts this
Agreement, he agrees that, upon execution, he will deliver a signed copy of this
Agreement to Mr. Holman.
16.LEGALLY BINDING AGREEMENT. Mr. Verhoef understands and acknowledges (1) that
he has read and understands this Agreement; (2) that by signing this Agreement,
he acknowledges that he is voluntarily entering into the Agreement and is
thereafter barred from instituting claims against Varex in the manner and to the
extent set forth in Section 4 and Section 5 above; and (3) that this Agreement
is final and binding.
7



--------------------------------------------------------------------------------







Date: February 11, 2020




/s/ Clarence Verhoef    
Clarence Verhoef








Date: February 11, 2020


For: Varex Imaging Corporation


By:  /s/ Sunny Sanyal   
        Sunny Sanyal, President and CEO





8




--------------------------------------------------------------------------------



EXHIBIT A
TAIL END AGREEMENT AND FULL AND FINAL RELEASE
This “Tail End” Agreement and Full and Final Release of Claims (the “Tail End
Agreement”) is made and entered into between Clarence Verhoef (“Mr. Verhoef”)
and Varex Imaging, Inc. (“Varex”).
1.TRANSITION PERIOD. Mr. Verhoef and Varex previously entered into a Transition
Agreement (“the Transition Agreement”) related to Mr. Verhoef’s retirement. In
connection with his retirement, Varex agreed to provide Mr. Verhoef with
continued pay and other benefits set forth in the Transition Agreement in
accordance with the terms of the Transition Agreement.
2.CONSIDERATION. In exchange for his entering into this Tail End Agreement,
Varex will provide Mr. Verhoef with the compensation and benefits set forth in
Paragraph 2(a) of the Transition Agreement.
3. FULL AND FINAL RELEASE. In consideration of the compensation and benefits
being provided to him above, Mr. Verhoef, for himself, his attorneys, heirs,
executors, administrators, successors and assigns, fully, finally and forever
releases and discharges Varex, all parent, subsidiary and/or affiliated
companies, as well as its and their successors, assigns, officers, owners,
directors, agents, representatives, attorneys, and employees (all of whom are
referred to throughout this Tail End Agreement as “Varex”), of and from all
claims, demands, actions, causes of action, suits, damages, losses and expenses,
of any and every nature whatsoever, as a result of actions or omissions
occurring through the effective date of this Tail End Agreement. Specifically
included in this waiver and release are, among other things, any and all claims
of alleged employment discrimination, either as a result of the separation of
Mr. Verhoef’s employment or otherwise, under the Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Family Medical
Leave Act, the Utah Antidiscrimination Act of 1965, Utah Code Ann. §§ 34A-5-102,
34A-5-106, any other employment or wrongful discharge provision of Utah law and
any other federal, state or local statute, rule, ordinance or regulation, as
well as any claims for alleged failure to pay all wages, salary, bonuses,
commissions, vacation pay, fringe benefits, expense reimbursements, incentive
pay, severance pay, or any other form of compensation, wrongful discharge,
negligent or intentional infliction of emotional distress, breach of contract,
fraud, or any other unlawful behavior, the existence of which is specifically
denied by Varex. Mr. Verhoef also agrees not to participate in any class,
collective, representative, or group action that may include any of the claims
released above, and will affirmatively opt out of any such class, collective,
representative or group action. Nothing in this Tail End Agreement, however, is
intended to waive Mr. Verhoef’s entitlement to vested benefits under any pension
or 401(k) plan or other ERISA-governed benefit plan provided by Varex. Finally,
the above release does not waive claims that Mr. Verhoef could make, if
available, for unemployment or workers’ compensation, and the release also
excludes any other claim which cannot be released by private agreement.
4. NO OTHER CLAIMS. Mr. Verhoef represents that he has not filed, nor assigned
to others the right to file, nor are there currently pending, any complaints,
charges or lawsuits



--------------------------------------------------------------------------------



against Varex with any governmental agency or any court. Additionally, Mr.
Verhoef acknowledges that he has been properly paid all wages, salary, bonus,
severance benefits, vacation pay, and expenses. He also acknowledges that, as of
the date he has signed this Tail End Agreement, he has not suffered any on the
job injury for which he has not already filed a claim. However, nothing in this
Tail End Agreement prevents Mr. Verhoef from filing a charge or complaint with
or from fully and candidly participating in an investigation or proceeding
conducted by any federal, state or local agency charged with the enforcement of
any employment or business regulatory laws, although by signing this Agreement,
Mr. Verhoef is waiving his right to recover any individual relief (including
back pay, front pay, reinstatement or other legal or equitable relief) in any
charge, complaint, or lawsuit or other proceeding brought by him or on his
behalf by any third party, except for any right Mr. Verhoef may have to receive
a payment from a government agency (and not Varex) for information provided to
the government agency.
5. GOVERNING LAW. This Tail End Agreement shall be interpreted under the laws of
Utah.
6. SEVERABILITY. The provisions of this Tail End Agreement are severable, and if
any part of this Tail End Agreement is found by a court of law to be
unenforceable, the remainder of the Tail End Agreement will continue to be valid
and effective.
7. DUAL AGREEMENTS. This Tail End Agreement does not terminate the Transition
Agreement. Both Agreements are applicable to the parties. Any amendment to this
Tail End Agreement must be in writing, signed by the parties hereto, and stating
the intent of the parties to amend this Tail End Agreement.
8. ADVICE OF COUNSEL AND OLDER WORKERS BENEFIT PROTECTION ACT REQUIREMENTS.
Through this clause of the Tail End Agreement, Varex advises Mr. Verhoef to
consult with an attorney in regard to this situation, including whether to sign
this Tail End Agreement. Mr. Verhoef acknowledges that he has been given
twenty-one (21) days from the time that he receives this Tail End Agreement to
consider whether to sign it, although he may choose to sign it earlier, and that
no modification to this Tail End Agreement will toll or restart such twenty-one
(21) day period. Mr. Verhoef agrees that if he chooses to sign this Tail End
Agreement before the end of this twenty-one (21) day period, it is because he
freely chose to do so after carefully considering its terms. Mr. Verhoef shall
have seven (7) days from the date he signs this Tail End Agreement to change his
mind and revoke the Tail End Agreement (through written notice to Chad Holman of
Varex). If Mr. Verhoef does not revoke this Tail End Agreement within seven (7)
days of his signing, this Tail End Agreement will become final and binding on
the day following such seven (7) day period. If Mr. Verhoef accepts this Tail
End Agreement, he agrees that, upon execution, he will mail or deliver a signed
copy of this Tail End Agreement to Mr. Holman.





--------------------------------------------------------------------------------





Date:     




             
Clarence Verhoef








Date:     


For: Varex Imaging Corporation


By:       
        Name:_    
        Title:_     






